                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 SCOTT JOHNSON,
                                                    Case No. 18-cv-04195-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 KASSS LLC,
                Defendant.



       The Court has been advised by the Joint Status Report filed on January 30, 2019, that the

parties have resolved this case. See Dkt. No. 21. Therefore, it is ORDERED that this case is

DISMISSED without prejudice. All deadlines and hearings in the case are vacated. Any

pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: January 31, 2019

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
